 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT

 9                     FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    Alexandra Hender,                                   No. 2:19-cv-01951-KJM-DMC
12                             Plaintiff,                 ORDER
13           v.
14
      American Directions Workforce LLC, et al.,
15
                               Defendants.
16

17           Defendants American Directions Workforce LLC and American Directions Group, Inc.

18   move for reconsideration of this court’s previous order remanding this matter to Shasta County

19   Superior Court. As explained below, the court denies the motion for lack of jurisdiction.
20           Plaintiff Alexandra Hender brought this putative class action in Shasta County Superior

21   Court, alleging several violations of the California Labor Code. See generally Compl., Notice of

22   Removal Ex. B, ECF No. 1-2. Defendants removed, asserting jurisdiction under the Class Action

23   Fairness Act (CAFA). Not. Of Removal ¶ 8, ECF No. 1; see 28 U.S.C. §§ 1332(d)(2)(A) &

24   (d)(5). Hender moved to remand. Mot. to Remand, ECF No. 9. This court remanded the action,

25   finding the amount in controversy, $4,820,465, insufficient to meet the jurisdictional minimum.

26   Prev. Order at 17, ECF No. 20; see 28 U.S.C. § 1332(d)(2) (CAFA jurisdiction requires amount

27   in controversy exceeding $5 million). Defendants now move for reconsideration of the remand

28   /////

                                                    1
 1   order, Mot. for Recons., ECF No. 22, and the reconsideration question has been fully briefed,

 2   Opp’n, ECF No. 23; Reply, ECF No. 25.

 3          Defendants allege the Ninth Circuit’s recent decision in Salter v. Quality Carriers, Inc.,

 4   supports its motion for reconsideration. 974 F.3d 959 (9th Cir. 2020). Before considering the

 5   merits of defendants’ motion, however, the court must address a threshold issue neither party

 6   raises: whether this court has jurisdiction to reconsider a CAFA remand order.

 7          The district court generally may not review or reconsider remands for lack of subject

 8   matter jurisdiction. See Seedman v. U.S. Dist. Ct. for Cent. Dist. Cal., 837 F2d. 413, 414 (9th Cir.

 9   1988); Thermatron Prods., Inc. v. Hermansdorfer, 423 U.S. 336, 346–48 (1976) abrogated on
10   other grounds by Quackenbush v. Allstate Ins. Co., 517 U.S. 706 (1996). The Ninth Circuit has

11   determined that “[o]nce a district court certifies a remand order to state court it is divested of

12   jurisdiction and can take no further action on the case.” Seedman, 837 F.2d at 414. Parties,

13   however, may appeal remands of cases removed under CAFA by virtue of a statutory exception

14   to the rule. See 28 U.S.C. § 1453(c); Dart Cherokee Basin Operating Co., LLC v. Owens, 574

15   U.S. 81, 85–86 (2014). But the Ninth Circuit has not determined district courts have jurisdiction

16   to reconsider remand orders under § 1453(c) or otherwise. Neither have other Circuits, except the

17   Seventh. See Wingo v. State Farm Fire & Cas. Co., No. 13-3097, 2013 WL 3872199, at *2

18   (W.D. Mo. July 25, 2013) (noting no Eighth Circuit authority on point, and following Seventh

19   Circuit as persuasive).
20          District courts are split on whether they have jurisdiction to reconsider their own remand

21   orders in CAFA cases. In Wingo, the district court was persuaded that reconsideration was “a

22   proper exercise of discretion,” relying on Seventh Circuit authority deeming an appeal premature

23   without a prior request for reconsideration below. See id. (citations omitted). Another district

24   court denied reconsideration of a prior remand order, reasoning that the CAFA statute expressly

25   provides for appellate review of remand orders but makes no provision for reconsideration by a

26   district court. Miller v. Volkswagen Am., Inc., No. 11-2377, 2012 WL 13019525, at *1 (N.D.

27   Ohio Mar. 15, 2012); cf. Migis v. AutoZone, Inc., No. 08-1394, 2009 WL 690627, at *1 (D. Or.

28   Mar. 6, 2009) (denying for lack of jurisdiction a motion to stay action after remand to state court).

                                                       2
 1   Still other district courts have broadly construed the CAFA exception to “provide continuing

 2   jurisdiction to reopen a previously remanded case,” and viewed a motion for reconsideration as a

 3   proper alternative to appeal of a remand order. Perez-Reyes v. Nat’l Distrib. Ctrs., LLC, No. 17-

 4   2434, 2018 WL 7077183, at *2 (C.D. Cal. Feb. 8, 2018); see, e.g., Manier v. Medtech Prods.,

 5   Inc., 29 F. Supp. 3d 1284, 1286–87 (S.D. Cal. 2014) (district court could consider motion to stay

 6   after remand, because § 1453 created appellate jurisdiction for remand orders); Baron v. Johnson

 7   & Johnson, No. 14-1531, 2014 WL 7272229, at *2–3 (C.D. Cal. Dec. 17, 2014) (finding

 8   continuing jurisdiction to reconsider CAFA remand in light of § 1453’s exception to general rule

 9   that remand orders not appealable); Badeen v. PAR, Inc., No. 19-10532, 2020 WL 2573178, at *1
10   (E.D. Mich. May 21, 2020) (concluding court retained jurisdiction to consider defense motion for

11   reconsideration because “CAFA exception . . . provide[s] continuing jurisdiction to reopen a

12   previously remanded case.”).

13          Previously, in LaCasse v. USANA Health Sciences, Inc., this court found it lacked

14   jurisdiction to grant a motion to stay a CAFA remand pending appeal, reasoning that § 1453(c)

15   provides only for appellate jurisdiction to review remands to state court. No. 20-01186, 2021 WL

16   877643, at *2 (E.D. Cal. Mar. 9, 2021) (citing Seedman, 837 F.2d at 414). “[A] district [court]

17   may take no action post-remand” especially where the court has already determined it lacks

18   subject matter jurisdiction, as it has here and as in LaCasse. 2021 WL 877643, at *2 (citing

19   Seedman, 837 F.2d at 414). If a district court lacks jurisdiction to decide a motion to stay pending
20   appeal of the remand, it follows that it lacks jurisdiction to reconsider the remand in the first

21   instance as well.

22          The court denies the motion for reconsideration for lack of jurisdiction.

23          This order resolves ECF No. 22.

24          IT IS SO ORDERED.

25   DATED: June 22, 2021.




                                                       3
